Exhibit 99.8 Crio AN OIFIG UM CHLARU CUIDEACHTAi f :7I l COMPANIES REGISTRATION OFflCE :-,.,1Variation of company capitalas prescribed underSection 63(6) Companies Act 2014(This form also serves as notice ofalteration of share capital undersection 92(1) Companies Act 2014)Company number87CRO receipt date stamp & barcodeCompany nameDescription ofchangeDate effective)In full)_ce_rtl_fl_c_at_lo_n _)Presenter details )NameAddressTelephoneEmailOx Number/ExchangePlease complete using black typescript or BOLO CAPITALS, referring to explanatory notesllCON Public Limited Company47,045 shares in the capital of ICON Public Limited Company(the "Company") were redeemed_by the Company and_upon redemptionwere subsequently cancelled out of the Issued share capital of the Company.Day Month Year14 08 2015I hereby certify that the particulars contained in this form are correct and have been given in accordancewith the Notes on Completion of Form 87.Name In bold c11ptl11& or typtsenptI Diarmaid CunninghamD Director [Z] Secretary not11 two DateICON olcSouth County Business Park, Leopardstown, Dublin 18, Ireland01 ax numbererina. fox@iconolc.com Contact person Erina FoxReference number
